COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 2-03-333-CV
 
  
JOHN 
CHRISTIAN                                                                  APPELLANT
 
V.
 
WERATICH 
INVESTMENTS, INC.                                                APPELLEE

----------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss.” It is the court's opinion 
that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. 
R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
 
   
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
February 26, 2004
 


NOTES
1. 
See Tex. R. App. P. 47.4.